ITEMID: 001-5510
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: SADOWSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant is a Polish citizen born in 1950.
A.
1. The applicant’s detention on remand
On 17 March 1994 the applicant was arrested. On 22 March 1994 the Gdańsk District Prosecutor detained him on remand on charges of armed robbery committed on 15 December 1993 against a post office in Gdańsk. The prosecutor referred to a danger of absconding and to the serious character of the offence concerned. On 11 April 1994 the Bielsko-Biała Regional Court dismissed the applicant’s appeal against this decision.
On 21 April, 9 and 19 May 1994 the prosecutor refused to release the applicant.
From 22 March 1994 to 8 June 1994 the applicant served a prison sentence imposed by a judgment of the Częstochowa Regional Court of 19 July 1993, pursuant to which a fine had been imposed on him with 90 days’ imprisonment in default.
On 7 June 1994 the Bielsko-Biała Regional Court prolonged the applicant’s detention until 17 September 1994, referring in particular to new evidence gathered in the case since the beginning of the investigations which made the charges against the applicant and other accused plausible. The court further stressed that the suspects had probably been acting in an organised group, acting in a violent manner bordering on terrorism, and had unlawfully possessed weapons. The court further noted that various indications of criminal connections between the accused and other persons needed clarification.
On 16 August 1994 the Katowice Appellate Prosecutor dismissed the applicant’s appeal against a refusal of 25 July 1994 to release him, considering in particular that the testimony of witnesses pointed to the applicant’s guilt. On 2 September 19994 the Bielsko-Biała Regional Court prolonged detention on remand until 10 December 1994.
On 11 October 1994 the Bielsko-Biała Regional Prosecutor again refused to release the applicant. On 11 November 1994 the Katowice Appellate Prosecutor upheld this decision. On 2 December 1994 the applicant’s detention was prolonged until 10 March 1995.
On 27 December 1994 the Bielsko-Biała Regional Prosecutor refused to release the applicant, referring to evidence gathered in the investigations, which supported suspicion against the applicant and to the danger of absconding.
On 28 December 1994 the Katowice Court of Appeal dismissed the applicant’s appeal against a decision prolonging his detention until 10 March 1995.
On 16 February 1995 and on 27 February 1995 the Katowice Appellate Prosecutor upheld this decision, finding in particular that the evidence gathered so far in the investigations strongly supported the suspicion against the applicant.
On 6 July 1995 the Bielsko-Biała Regional Court refused to release the applicant.
On 23 January 1996 the Bielsko-Biała Regional Court refused to release the applicant. On 14 February 1996 the Katowice Court of Appeal upheld the decision of 23 January 1996, considering in particular that the applicant’s allegations that the evidence against him had been fabricated, should be seen in the light of the fact that it was ultimately for the court to assess evidence in criminal cases. The applicant’s health had also been examined and it did not amount to an impediment to the applicant’s continued detention.
On 6 March 1996 the Bielsko-Biała Regional Prosecutor lodged a bill of indictment, including two further charges of armed robbery with the Bielsko-Biała Regional Court to which the case had in the meantime been transferred.
On 7 March 1996 the Bielsko-Biała Regional Court refused to release the applicant, and on 27 March 1996 the Katowice Court of Appeal upheld this decision, considering that the arguments advanced by the applicant in his appeal were essentially the same which he had put forward before in the proceedings concerning his detention. The court noted that certain evidence had still to be taken, in particular as certain witnesses had failed to attend the hearings in order to be questioned. The court further noted that the facts which sufficed for a continuation of detention on remand were not of the same level of probability as those which could ultimately lead to a conviction. In the applicant’s case there was enough evidence against him to justify his continued detention. The applicant’s health had repeatedly been taken into consideration by the courts and assessed under Article 218 of the Code of Criminal Procedure.
On 26 July 1996 the Bielsko-Biała Regional Court rejected the applicant’s request for release. The court recalled that the applicant’s request for release had been examined by competent courts on numerous occasions, for the last time in March 1996. No changes had occurred since that time such as to justify the release, in particular as several witnesses from Częstochowa had failed to comply with the court’s summonses. Moreover, the lawyer of another accused, M.S., had fallen ill, and M.S. had not consented to his being temporarily replaced by another lawyer. Thus, it was necessary to maintain the detention in order to ensure the proper course of the proceedings. Since the last judicial decision by which the lawfulness of the applicant’s detention had been reviewed, he had twice been examined by an orthopaedist. The medical opinion of 18 July 1996 indicated that the applicant’s pains had become less severe, that no muscular atrophy had been established and that he had a wider range of movement in his right arm than he had had before, thus, there were no grounds to release the applicant.
On an unspecified later date the applicant complained to the President of the Bielsko-Biała Regional Court that his detention was unlawful. In reply, he was informed by a letter of 8 August 1996 that pursuant to the provisions of the new Code of Criminal Procedure, detention on remand of persons arrested before 4 August 1996, whose length of detention had exceeded time-limits fixed by Article 222 of the new Code, could be maintained until 1 January 1997. In cases in which a request for prolongation of detention had been submitted by a competent court to the Supreme Court, detention was to be maintained until this request be examined by that court. Therefore there was nothing, showing that the applicant’s detention was, or had become, unlawful.
On 11 September 1996 the Supreme Court refused to entertain the request of the Bielsko-Biała Regional Court for prolongation of the applicant’s detention, considering that this request should have been given by way of an interlocutory decision and not by a court’s administrative order. On 12 November 1996 the Bielsko-Biała Regional Court requested again that the applicant’ detention be prolonged.
On 17 January 1997 the Supreme Court, at the motion of the Bielsko-Biała Regional Court, prolonged the applicant’s detention until 31 March 1997. The court considered that the applicant had been arrested on 17 March 1994 and noted that from 22 March to 8 June 1994 he had been serving a prison sentence. Likewise, from 23 December 1995 to 11 January 1996 he had been serving another sentence. Consequently, he had been detained on remand for a period of two years, six months and twenty-seven days, which exceeded time-limits fixed by Article 222 of the new Code of Criminal Procedure. The Court further considered that the lawfulness of the applicant’s detention had been repeatedly examined by the courts. In the light of the evidence gathered in the case, their arguments in support of the applicant’s detention appeared correct and should be accepted as well-founded. The proceedings against the applicant could not have been terminated on the grounds which could not be effectively counteracted by the Regional Court, such as the fact that the applicant and other accused had submitted various requests for evidence to be taken, and that already when the proceedings were well advanced, for instance during the hearings held on 30 July and 30 and 31 October 1996. The Court further had regard to the fact that certain witnesses failed to comply with the court summonses. Therefore the grounds on which detention could be prolonged beyond periods fixed by the Code of Criminal Procedure, listed in Article 222 § 4 of the Code were obtained in the case and necessitated the prolongation of the applicant’s detention.
On 7 March 1997 the Bielsko-Biała Regional Court convicted the applicant of three counts of armed robbery and sentenced him to seven years of imprisonment and a fine with twenty days of imprisonment in default.
On 28 November 1997 the Katowice Court of Appeal amended this judgment in part, in that it acquitted the applicant of one count of robbery, reduced his sentence to six years of imprisonment and upheld the judgment in its remainder.
On 30 January 1998 the applicant lodged a cassation appeal with the Supreme Court against the judgment of 28 November 1997.
On an unspecified later date the applicant was released.
2. The applicant’s medical treatment
In July 1994 the applicant, at the prosecutor’s request, was examined in the forensic medicine ward of the Regional Health Centre in Bielsko-Biała. It was established that he could remain in detention if appropriate medical care was given to him.
On 19 July 1994 the applicant was examined by a court medical expert.
On 5 December 1994 the Wadowice District Prosecutor refused to institute investigations concerning the alleged offence of refusal of medical care to the applicant, finding that, in fact, the applicant had been receiving appropriate care.
On 20 December 1994 the applicant was examined by a medical panel which did not find any counter-indications for his continued detention.
On an unspecified later date before January 1995 the applicant had been examined and consulted by specialists in the Kraków Prison Hospital.
By a letter of 18 January 1995 the Bielsko-Biała Regional Court- Penitentiary Division reminded the applicant that he had been examined by a court expert and that he had also been repeatedly examined by physicians of Wadowice prison. It had been demonstrated that his detention did not fall within the ambit of circumstances referred to in Article 218 of the Code of Criminal Procedure.
On 7 March 1995 the applicant was examined by a medical panel, composed of, inter alia, an orthopaedist and a surgeon, found that he could be maintained in custody.
On 17 May 1995 the Bielsko-Biała Regional Court ordered that the applicant should be examined by a physician, having a status of a court expert, and that a relevant expert opinion be prepared as to whether his continued detention on remand was compatible with his health.
In a report of 13 June 1995 the forensic medicine ward of the Regional Health Centre in Bielsko-Biała stated that the applicant, on numerous occasions, had been examined by physicians at the prison, that numerous medical analyses and additional examinations had been made, which, in essence, had shown that the applicant had not had any particular pathological symptoms. His complaints related in particular to frequent headaches and vertigos. The physicians had diagnosed him as suffering from discopathy. In conclusion, the applicant who also suffered from certain sequelae of a trauma to his right shoulder could remain in detention.
On an unspecified date before 11 October 1995 the applicant was examined by a neurologist and had had an electroencephalography, which had not showed any pathological changes.

By letters of 28 August 1995 and 20 October 1995 the applicant was informed by the Central Prison Administration that his complaints had been examined and that no lack of diligence had been established on the part of the prison medical services.
On an unspecified date the Bielsko-Biała Regional Court, having found that the applicant’s health was not such as to justify a conclusion that his continued detention was incompatible with the requirements of Article 218 of the Code of Criminal Procedure, prolonged his detention until 10 March 1995.

By an opinion of 31 December 1995 the same court expert, who had already examined the applicant in July 1994 and in June 1995, stated that the applicant suffered from sequelae of trauma to his right shoulder, significant obesity, hypertension and heart condition. This syndrom in itself did not amount to a categorical counter-indication for the applicant’s continued detention. However, the persistent pains in his shoulder necessitated that the rehabilitation be undertaken as soon as possible under the supervision of an experienced orthopaedist, either in a civil or in a prison hospital.
On 15 March 1996 a physician of the Bielsko-Biała District Detention Centre issued a medical certificate to the effect that the applicant was suffering from hypertension, and from sequelae of a trauma to his right shoulder, from discopathy and psoriasis. He was not rehabilitated, despite the orthopaedist’s recommendation, as there was no such possibility in the conditions of the detention centre. He was also taking significant amounts of various medicines, which had not brought about any significant amelioration of his state.
On 15 April 1996 the applicant was admitted to the prison hospital of Bytom prison, but he refused to give his consent for staying there.
On 13 May 1996 the Bielsko-Biała District Prosecutor refused to institute criminal proceedings against persons responsible for the alleged offence of the applicant’s unlawful deprivation of liberty in conditions which entailed danger to his health, finding that the applicant had been kept in detention on the basis of valid decisions of competent authorities, and that the lawfulness and justified character of his detention had repeatedly been examined in the context of various appeals filed by the applicant, also as to its alleged incompatibility with his health. The prosecutor concluded that no criminal offence had been committed.
On an unspecified date before July 1996 the applicant was put in the hospital of the Bytom prison. A medical opinion of 18 July 1996 stated that the applicant had complained about pains and limited movement of his right arm, caused by an accident, certain pains in his spine, headaches and lack of appetite. The applicant’s condition necessitated a permanent pharmaceutical treatment of his hypertension and periodical treatment of his spine problems. Also, a treatment to bring his right shoulder to full efficiency was indicated. Apparently, the applicant’s actual pains were less severe than he had reported. Likewise, the range of movement of his right shoulder seemed to be wider than complained of. The physician concluded that the applicant could be maintained in detention and that the necessary treatment could be provided by the prison medical services.

On 8 August 1996 the Bielsko-Biała Regional Prosecutor upheld this decision of 13 May 1996 finding, first, that there were no grounds on which to believe that the applicant’s detention could be unlawful. It had repeatedly been reviewed by competent authorities who had found that the allegations of unlawfulness were ill-founded. It was emphasised that the applicant had very often been examined by prison physicians and that he had access to appropriate medical care, available in conditions of detention. The only limitation to this access concerned the rehabilitation treatment, but this was due simply to the fact that the detention centre was not in a position to ensure this kind of medical care to detained persons. This circumstance alone could not serve as a basis for the applicant’s release as it had been established by way of expert medical opinions that his ailments were not severe enough to fall within the scope of Article 218 of the Code of Criminal Procedure. In conclusion, the applicant’s allegations that his detention could amount to a criminal offence were entirely implausible and should be regarded as attempts to put pressure on the justice administration organs.
On 19 February 1997 a medical expert opinion was submitted to the Bielsko-Biała Regional Court. The expert had examined the applicant and analysed the entries in his voluminous medical records. He stated that the applicant suffered significant obesity, had sustained a trauma of his right shoulder with a persistent pain syndrome, had a light hypertension and very light decrease of audition, caused by slight damage of a hearing nerve. It transpired from the entries in the applicant’s records that he had very often requested medical advice and had been taking great quantities of painkillers and anti-inflammatory medicines. In conclusion, the applicant’s ailments were not of such severity as to prevent him either from being detained on remand, or from serving a prison sentence. It was true that the rehabilitation treatment could not be provided in prison, and that, if postponed for a long time, this could lead to a gradual deterioration in the state in the applicant’s arm.
B. Relevant domestic law and practice
1. Evolution of Polish criminal law in the relevant period
Polish criminal legislation was amended several times during the relevant period. The Code of Criminal Procedure enacted in 1973 (“old” Code) was replaced by a new Code of Criminal Procedure, adopted by Parliament (Sejm) on 6 June 1997, and which entered into force on 1 September 1998.
The “old” Code was significantly amended by the Law of 29 June 1995 on Amendments to the Code of Criminal Procedure and Other Criminal Statutes. This Law entered into force on 1 January 1996. However, the entry into force of the provisions concerning imposition of detention on remand was postponed until 4 August 1996. In pursuance of these provisions, detention on remand was to be imposed by a judge (whereas before it was imposed by a prosecutor - see section 2 below).
The second amendment, effected by the Law of 1 December 1995 on Amendments to the Law of 29 June 1995 (commonly referred to as “the Interim Law of 1 December 1995”) entered into force on 1 January 1996.
2. Preventive measures
The Code of Criminal Procedure (“old”), applicable at the relevant time, listed as "preventive measures", inter alia, detention on remand, bail and police supervision.
After the bill of indictment was transmitted to the court, relevant orders were to be made by the court. A decision concerning preventive measures could be appealed to a higher court.
3. Grounds for detention on remand
Article 217 of the “old” Code of Criminal Procedure, as applicable at the relevant time, provided that a person could be held in detention on remand if there were serious grounds for believing that this person would abscond, did not have a permanent address or his/her identity could not be established. Further, detention could be imposed if there were serious grounds for believing that there was a risk of collusion or that an accused would otherwise jeopardise criminal proceedings. Finally, alternative grounds for detention on remand were either the fact that an accused was charged with an offence of a particular danger to society or that he was a recidivist within the meaning of the Criminal Code.
Pursuant to Article 218 of the “old” Code of Criminal Procedure, if there were no special considerations to the contrary, detention on remand should not be imposed or should be lifted, if it involved danger to life or limb or entailed particular hardship for a suspect or his family.
After the Interim Law of 1 December 1995 entered into force on 1 January 1996, grounds of imposition of detention on remand were restricted to situations in which there was a reasonable risk of absconding, or that a suspect would go into hiding, in particular when his identity could not be established or he had no permanent domicile. Secondly, detention could be imposed if there was a reasonable risk that the suspect would attempt to induce witnesses to give false testimony or to hinder the proper course of proceedings by any other unlawful means.
4. Proceedings to examine the lawfulness of detention on remand
At the material time there were three types of proceedings enabling a detainee to challenge the lawfulness of his detention and thus possibly obtain release. Under Article 221 § 2 of the “old” Code of Criminal Procedure he could appeal to a court against a detention order made by a prosecutor (see above). Under Article 222 §§ 2(1) and 3 he could appeal against a further decision by that court prolonging his detention on a prosecutor's request. Finally, under Article 214 an accused could at any time request the competent authority to quash or alter the preventive measure applied in his case. Such an application had to be decided by the prosecutor or, after the bill of indictment had been lodged with the court competent to deal with the case, by that court, within three days.
5. Statutory time-limits for detention on remand
Until 4 August 1996 the law did not fix any time-limits concerning detention on remand in judicial proceedings. During the investigations, the prosecutor could order detention for up to three months. Prolongation of this period was possible by a court order, for a period not exceeding one year, and for any further periods, by a decision of the Supreme Court given upon a request of the Prosecutor General
Article 222 of the Code of Criminal Procedure, as applicable from 4 August 1996, provided insofar as relevant:
"3. The whole period of detention on remand until the date on which the first-instance court gives judgment may not exceed one year and six months in cases concerning offences. In cases concerning serious offences this period may not exceed two years.
4. In particularly justified cases the Supreme Court may, upon the request of the court competent to deal with the merits of the case, ... prolong detention on remand for a further fixed period exceeding the periods referred to § ... 3, when it is necessary in connection with a suspension of the proceedings, a prolonged psychiatric observation of the accused, when evidence needs to be obtained from abroad or when the accused has deliberately obstructed the termination of the proceedings within the time-limits set out in § 3.”
However, under Article 10 (a) of the Interim Law of 1 December 1995 different rules applied in respect of persons whose detention on remand started prior to 4 August 1996. This article provided:
“1. In cases where the total period of detention on remand which started prior to 1 August 1996 exceeds the [maximum] time-limits referred to in Article 222 §§ ... and 3 of the Code of Criminal Procedure [as amended by the Law of 29 June 1995 on Amendments to the Code of Criminal Procedure and Other Criminal Statutes], the accused shall be maintained in detention until the Supreme Court gives a decision on a request for prolongation of such detention under Article 222 § 4 of the Code of Criminal Procedure.
2. In cases referred to in § 1, if no [such] request has been lodged, detention shall be lifted not later than 1 January 1997.”
Under all the relevant provisions of the Code of Criminal Procedure read together, a detainee was entitled to appeal against any decision prolonging his detention on remand, regardless of whether it had been made at the investigative or judicial stage of proceedings. However, no appeal lay in law either against a decision containing a request under Article 222 § 4, or against a decision of the Supreme Court granting such a request.
